DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8, it is unclear why an actual number of operating cylinders  is being increased. Also there was no step showing that there was a first actual total number of operating cylinders, and also there was no steps indicating a second actual total number of operating cylinders.
Apparently claims 1,8 lack coherency for definiteness since many steps are omitted. 
In claims 1, 8, it is unclear as to whether there was a step with slip of a torque converter exceeding a threshold. Therefore the statement “in response” is unclear because it is unclear whether the step was performed.


In claim 15, the phrase “in response to a frequency of vertical acceleration” is unclear. As it does not show a previous step performed regarding frequency of vertical acceleration of a mass. The claim is rendered ambiguous as to whether the step was performed in that particular vehicle system.

      Claims 1, 8,  recite the phrases “increasing an actual total number of operating cylinders from a first actual total number of operating cylinders to a second actual total number of operating cylinders via a controller”.
      Claim 14  recites the phrases “decreasing an actual total number of operating cylinders from a first actual total number of operating cylinders to a second actual total number of operating cylinders via a controller”
         These phrases are construed to be a recitation of the functional result of using a controller, but is unclear because it recites a description of the result achieved by the controller.  Without recitation of particular structure that accomplish the function or achieve the result, the boundaries of the claims scope are unclear.  See also Swinehart, 439 F.2d at 213; Halliburton Energy Servs., 514 F.3d at 1255; and Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed Cir. 2010) (en banc).

Claims 2-7, 9-13, 16-20 are also rejected for incorporating the deficiencies of their base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (U.S. Pub No. 20100174465).
Regarding claim 15, Gibson et al. disclose a vehicle system, comprising: an accelerometer coupled to a vehicle (See paragraph 0021); an engine coupled to the vehicle (See paragraph 0021); and a controller including executable instructions stored in non-transitory memory to adjust slip of a torque converter in response to a frequency of vertical acceleration of a mass of a vehicle's suspension and a power of vertical acceleration of the mass of the vehicle's suspension (See paragraph 0018, 0035, 0044, 0047) wherein it is obvious to one of ordinary skill in the art before the effective date of the claimed invention to adjust the torque based on various parameters.
Regarding claim 16, Gibson et al. disclose where adjusting slip of the torque converter includes at least partially releasing a torque converter clutch (See paragraph 0047).
Regarding claim 17, Gibson et al. disclose  where adjusting slip of the torque converter includes at least partially closing a torque converter clutch (See paragraph 0047, 0049).  
Regarding claim 18, Gibson et al. disclose where the accelerometer is coupled to an unsprung vehicle suspension component (See paragraph 0006, 0020).  
Regarding claim 19, Gibson et al. disclose comprising additional instructions to adjust an actual total number of operating cylinders in response to the frequency of vertical acceleration of the mass. (See paragraph 0018, 0035, 0044, 0047). 
Regarding claim 20, Gibson et al. disclose where adjusting slip of the torque converter in response to the frequency includes decreasing slip of the torque converter in response to the frequency increasing (See paragraph 0047).

 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661